Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim Rejections - 35 USC § 112: Claims 1-18 were previously rejected as failing to comply with the written description requirement. In response, the Applicant has amended the claims to contain subject matter as described in the specification. The rejection under this section is withdrawn.
Allowable Subject Matter
The sole rejection has been satisfied, therefore, claims 1-18 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The most similar piece of prior art, U.S. PG Pub 2016/0094895, to Stadelmeier, discloses transmitting payload data and emergency information using data symbols in a single-carrier or multi-carrier broadcast system includes a modulator configured to modulate one or more transmission symbols with signaling data for use in detecting and recovering the payload data at a receiver and to modulate one or more transmission symbols with the payload data. An emergency information receiver receives emergency information carrying information of an actual emergency. An emergency information embedder embeds emergency information into one or more .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE SOMERA whose telephone number is (571)270-0417.  The examiner can normally be reached on M-F (9:00 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CAROLINE SOMERA
Examiner
Art Unit 2421



/CAROLINE SOMERA/Examiner, Art Unit 2421 

/NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421